Por CUANTO, los únicos señalamientos de error son:
“1. Al concluir que Engracia Vázquez vivió maritalmente con Tomás Fer-nández Keyes y que de esa unión naciera el demandante el 8 de mayo de 1909.
“2. La corte recurrida cometió grave y manifiesto error al apreciar la evi-dencia deduciendo conclusiones abiertamente contrarias a derecho, infringiendo' el artículo 189 del Código Civil Revisado en 1902 y la jurisprudencia constante que lo interpreta y sostiene.
“3. Al declarar con lugar la demanda y condenar en costas a los deman-dados. ’ ’
Poe Cuanto, la sentencia apelada no se funda en manera alguna en las referidas relaciones maritales entre los padres del demandante, sino en el reconocimiento del hijo natural por su padre, y si el juez sentenciador llegó a la conclusión imputádale, lo que no se desprende de la relación del caso y opinión en conjunto, el error que en todo caso fué más bien que otra cosa un descuido en el uso de palabras, no fué perjudicial a los derechos de los demandados.
Por Cuantío, no existe duda alguna en cuanto a la cuestión de paternidad y carece de importancia, la discrepancia de algunos días entre la certificación de nacimiento y la declaración de la madre en lo que a la fecha exacta de tal nacimiento se refiere.
Por Cuanto, no encontramos error manifiesto en la apreciación de la prueba ni aparece claramente del alegato de los apelantes que el juez de distrito dedujo conclusiones abiertamente contrarias a dere-cho, infringiendo el Artículo 189 del Código Civil, revisado en 1902, y la jurisprudencia constante que lo interpreta y sostiene, como se alega en el segundo señalamiento.
Por Cuantío, el tercer señalamiento en cuanto se refiere a haberse declarado con lugar la demanda, es secuela de los anteriores y no aparece que el juez de distrito haya abusado de su discreción al con-denar en costas a los demandados;
*968POR TANTO, se confirma la sentencia apelada que dictó la Corte de Distrito de Arecibo en septiembre 23, 1933.